DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) such as “the first cluster configuration client is configured to” in claims 15-20 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 15, 16, 19, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0143854 A1) in further view of Krivenok (US 2020/0250153 A1).

Regarding claim 1, Kumar teaches a method for configuring a cluster managed by a cluster manager (¶ [0019]: The SDDC manager is adapted to deploy and configure a management cluster to manage the operation of the virtualized environment… Further, the management cluster may include a dedicated group of hosts reserved for running virtual machines that provide management services to infrastructure environments; ¶ [0020]: the SDDC manager may be adapted to deploy and configure one or more workload domains within the virtualized environment. A workload domain is a set of logical resources that are pooled to form a virtual infrastructure to support a client's production needs… The SDDC manager performs automated operations to provision, deploy and configure the workload domain based on the user-supplied specifications… Thus, there is a need for methods, systems, apparatus, etc., that provide the method comprising: 
retrieving, by a first cluster configuration client, a workflow session from the cluster manager, wherein the workflow session includes a plurality of workflow operations, and a first workflow operation selected from the plurality of workflow operations is marked as incomplete (¶ [0021]: In addition, a workflow status that identifies the status of each of the tasks/activities included in the workflow ¶ [0025]: the workflow selector 206 uses the workflow name to access the example workflow database storage 208 and identify a set of tasks included in the workflow as well as information concerning the execution of the tasks…an initial status of "not yet started" is assigned to each task upon storage in the active task tracker 210.); 
transmitting, by the first cluster configuration client to the cluster manager, a request to invoke the first workflow operation, wherein the cluster manager is configured to perform the first workflow operation cluster (¶ [0025]: In response to the storage of tasks in the active task tracker 210, the example task selector 222 accesses the active task tracker 210 to select a first of the tasks to be executed… The task selector 222 supplies the task to the example task executor 218 which causes the task to be executed.); and 
in response to a determination that the first workflow operation is completed, requesting the cluster manager, by the first cluster configuration client, to mark the first work operation in the workflow session as completed (¶ [0025]: In some examples, the task executor 218 may, upon successful (or unsuccessful) completion of the task, supply information identifying the task status (e.g., successful, unsuccessful, partially successful, etc.) and a number corresponding to the task in the workflow to the example first task status reporter/collector 216 

Kumar does not expressly teach configuring a hyper-converged infrastructure (HCI) and wherein the cluster manager is configured to perform the first workflow operation by batch-configuring a plurality of nodes in the HCI cluster.

However, Krivenok teaches configuring a hyper-converged infrastructure (HCI) (¶ [0007]: a hyper-converged infrastructure ("HCI") cluster) and wherein the cluster manager is configured to perform the first workflow operation by batch-configuring a plurality of nodes in the HCI cluster (¶ [0007]; ¶ [0011]: Operations may include automatically configuring the internal intra-cluster management network without user input… Cluster-wide network reconfiguration (i.e., batch-configuring) may be performed without having all nodes of the clustered storage system running the clustered storage system may include a hyper-converged infrastructure ("HCI") cluster.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivenok with the teachings of Kumar to allow cluster-wide configuration of HCI clusters. The modification would have been motivated because “changing of the management network usually requires bringing the entire cluster down and running some service scripts on each node of the cluster. That process is manual and error-prone, especially for heterogeneous and/or hyperconverged infrastructure ("HCI") clusters where multiple coordinated changes need to be made on the storage controllers, 

Regarding claim 2, Kumar teaches further comprising: creating, by the first cluster configuration client, the workflow session based on a workflow (¶ [0015]: The first workflow engine executes a workflow and generates status information identifying the status of tasks included in the workflow. The software defined data center further includes a status tracker associated with a second processor. The status tracker collects and stores status information… The first and second status trackers collect and store status information generated by the first workflow engine and the second workflow engine.); and 
transmitting, by the first cluster configuration client, the workflow session to the cluster manager for storing the workflow session in the cluster (¶ [0023]: a corresponding example status tracker 122a, 122b, 122n is installed on each of the second servers 116a, 116b, 116n in each of Rack 1 102a, Rack 2 102b and Rack n 102n; ¶ [0025]: the workflow selector 206 causes the tasks and information concerning the execution of the tasks to be stored in the active task tracker 210.).
In addition, Krivenok teaches HCI clusters (¶ [0007]: a hyper-converged infrastructure ("HCI") cluster).

Regarding claim 6, Kumar teaches further comprising: 
retrieving, by a second cluster configuration client, the workflow session from the cluster manager, wherein a second workflow operation subsequent to the first workflow operation in the plurality of workflow operations is marked as incomplete (¶ [0021]: In 
transmitting, by the second cluster configuration client to the cluster manager, a second request to invoke the second workflow operation, wherein the cluster manager is configured to perform the second workflow operation of nodes in the cluster (¶ [0028]: After selecting the workflow engine to be assigned to complete the workflow, the workflow engine selector 228 transmits a signal to the selected workflow engine. The signal may include an instruction to begin executing a workflow, a workflow identifier (name) identifying the workflow to be executed, status information identifying a last, successfully completed task of the workflow, etc.; ¶ [0033]); and 
in response to a determination that the second workflow operation is completed, requesting, by the second cluster configuration client, to mark the second workflow operation in the workflow session as completed (¶ [0028]: The workflow engine selector 228 in receipt of the signal responds by performing the workflow at a point beginning at the task following a last, successfully completed task; ¶ [0029]: complete the workflow and then instruct the selected workflow engine to begin executing the workflow; ¶ [0025]: In some examples, the task executor 218 may, upon successful (or unsuccessful) completion of the task, supply information identifying the task status (e.g., successful, unsuccessful, partially successful, etc.) and a number corresponding to the task in the workflow to the example first task status 

Regarding claim 7, Kumar teaches wherein the cluster manager is configured to perform the first workflow operation and the second workflow operation in parallel (¶ [0025]: tasks that can be executed in parallel).  

Regarding claim 8, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale as claim 1 above. Further, the additional limitation of “displaying, by the cluster configuration client, a set of graphic user interface (GUI) elements based on a workflow session, wherein the set of GUI elements correspond to a plurality of workflow operations in the workflow session, and a first workflow operation selected from the plurality of workflow operations is marked as incomplete” is taught by Kumar in at least Fig. 9 and ¶ [0027]: The message generator 212 generates a message to be displayed on a graphical user interface (see FIG. 8) accessible via the example configuration tool 202. The message can indicate that the threshold number of attempted executions have failed and further provide the user (e.g., a system administrator) with an option to re-attempt execution of the task manually. Thus, the system administrator is provided with an opportunity to take any corrective action that may be needed before manually attempting to re-execute the failed task. In some examples, the message displayed on the graphical user interface (see FIG. 8) identifies the workflow that is currently stalled, the task of the workflow that has been attempted but failed a threshold number of times and may further identify potential causes of the failure. In some examples, the potential causes of the failure can be stored in the example workflow database 207 stored in the example 

Regarding claim 9, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 10, Kumar teaches wherein the method further comprises: retrieving, by the cluster configuration client, the workflow session from the cluster manager, wherein the workflow session is previously processed by a separate cluster configuration client (¶ [0021]: In addition, a workflow status that identifies the status of each of the tasks/activities included in the workflow is maintained in on a different server than the server performing the workflow. Thus, if the server performing the workflow fails (or if the workflow fails for any reason), a workflow engine installed on another rack is selected to continue the workflow based on the workflow status.).

Regarding claim 15, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations of “a plurality of cluster configuration clients; and a cluster manager for managing the HCI cluster, wherein for a first cluster configuration client selected from the plurality of cluster configuration 

Regarding claim 16, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale above.

Claims 3-5, 12-14, and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Krivenok, as applied to claim 1, in further view of GARG et al. (US 2016/0028587 A1).

Regarding claim 3, Kumar and Krivenok do not expressly teach wherein the first workflow operation includes a set of tasks for configuring the plurality of nodes, and the batch-configuring of the plurality of nodes comprises: 
creating each of the plurality of nodes based on the set of tasks; and 
assigning a corresponding configuration value for each of the plurality of nodes.

However, Garg teaches creating each of the plurality of nodes based on the set of tasks (¶ [0028]: it is common for an administrator to deploy large numbers of nodes at once in data center environments. In such a case, each such node would begin advertising its presence, allowing the administrator to configure a permanent network state on each node as well as add nodes to a cluster 105 (or create new clusters), without having to visit and configure each node individually and without having to manually maintain configuration data as each such node is configured and joined to cluster 105; ¶ [0033] Cluster management component 220 provides one or more software applications configured to detect a current state of node 200 as being configured as part of a secondary storage cluster or unconfigured or "free" node. In one embodiment, when the cluster management component 220 detects that the node 200 is not a member of a cluster, the management component 220 builds a temporary network state and advertises itself as a free node that may added to an existing cluster or used with other nodes to form a new cluster. Cluster configuration data 225 specifies the membership of node 200 as part of a secondary storage cluster, e.g., by referencing an identifier assigned to the cluster.); and 
assigning a corresponding configuration value for each of the plurality of nodes (¶ [0024]: In one embodiment, each node is assigned (or generates) a unique identifier, e.g., based on a MAC address or GUID. This node ID is then advertised as part of the messages broadcast by the node. For example, the node may include the node ID in a TXT record broadcast in advertisements formatted using the zero configuration protocol. A cluster configuration tool can detect free nodes in the data center, allowing an administrator to form the cluster by specifying node IDs to include in the cluster. Internally, the configuration tool can determine a static 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg with the teachings of Kumar and Krivenok to utilize configuration values such as IDs for newly created nodes. The modification would have been motivated by the desire of identifying the nodes and be able to group them into clusters.

Regarding claim 4, Garg teaches wherein the assigning of the corresponding configuration value further comprises: 
receiving a set of configuration values corresponding to the plurality of nodes (¶ [0024]: In one embodiment, each node is assigned (or generates) a unique identifier, e.g., based on a MAC address or GUID.); and 
configuring each of the plurality of nodes using a corresponding configuration value selected from the set of configuration values (¶ [0009] In a particular embodiment, this method 

Regarding claim 5, Garg teaches wherein the receiving of the set of configuration values comprises: 
generating, by the first cluster configuration client, the set of configuration values (¶ [0008]: In a particular embodiment, the distributed computing cluster is a secondary storage system providing backup services for a primary storage system. Additionally, the first network state can be configured using a DHCP service to obtain a temporary network address.);
in response to a determination that one of the set of configuration values is invalid, adjusting the invalid configuration value with a valid configuration value (¶ [0040]: After configuring the temporary network state (i.e., either the DHCP based state or the link local address), the node then generates (or obtains) a distinct identifier (step 520).  For example, the node may use a MAC address of a network interface on the node (or generate a value from the MAC address, or generate a GUID.  Of course, other techniques could be used to create distinct identifier (within a given network domain) used to identify a node of a secondary storage cluster; wherein the temporary address corresponds to the invalid configuration as it is a place holder configuration and not valid for use within the cluster).

Regarding claim 12, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar and Krivenok, as applied to claim 1, in further view of Miller et al. (US 9,563,478 B1).

Regarding claim 11, Kumar teaches wherein the method further comprises: 
retrieving, by the cluster configuration client, the workflow session from the cluster manager (¶ [0021]: In addition, a workflow status that identifies the status of each of the tasks/activities included in the workflow ¶ [0025]: the workflow selector 206 uses the workflow name to access the example workflow database storage 208 and identify a set of tasks included in wherein the workflow session is concurrently processed by a separate cluster configuration client.

However, Miller teaches a method for concurrent execution of distributed workflows sharing common operations. Further, Miller teaches wherein the workflow session is concurrently processed by a separate cluster configuration client (Col. 5, lines 41-55: concurrent execution of distributed workflows sharing common operations as performed by a management node 106. Although FIG. 3, and the description below, are addressed to a single management node 106, the disclosed system and method contemplates the plurality of management nodes 106 in the management cluster 104 performing the method, simultaneously, nearly simultaneously, in parallel, or concurrently.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Miller with the teachings of Kumar and Krivenok to allow multiple clusters concurrently executing a workflow. The modification would have been motivated by the desire of ensuring all operations are completed properly.
Response to Arguments
Applicant's arguments filed on 08/26/2021 have been fully considered but they are not persuasive.
In Remarks Applicant argues:
See Para. [0024], Lines 4 - 7 and Fig. 2 of Kumar. Kumar also discloses that "[i]n response to the storage of tasks in an active task tracker 210...task selector 222 accesses the active task tracker 210 to select a first of the tasks to be executed." However, the accesses of the task selector 222 in Kumar does not teach or suggest "a request to invoke the first workflow operation" as recited in amended claim 1. In addition, amended claim 1 also requires that such a request is transmitted "by the first cluster configuration client to the cluster manager." The task selector 222 and the active task tracker 210 are on the same workflow engine 120 of Kumar. See Para. [0024], Lines 7 - 16 and Fig. 2 of Kumar. Therefore, Kumar cannot teach or suggest "transmitting, by the first cluster configuration client to the cluster manager, a request to invoke the first workflow operation, wherein the cluster manager is configured to perform the first workflow operation [emphasis added]" as recited in amended claim 1. 
(II)	In addition, each operation recited in amended claim 1 is performed by the first cluster configuration client. In contrast, Kumar's operations are performed by the workflow engine 120a. See Para. [0025], Lines 1 - 3 of Kumar. The workflow engine 120a and modules included in the workflow engine 120a are on server 114a of Kumar. See Para. [0024], Lines 7 - 18 and Fig. 2 of Kumar. Therefore, operations in Kumar are performed by the server, instead of the "first cluster configuration client," as required in amended claim 1. 
(III)	Moreover, Kumar discloses that "workflow selector 206 uses the workflow name to access the example workflow database storage 208 and identify a set of tasks included in the workflow." See Para. [0025], Lines 13 - 15 of Kumar. However, workflow selector 206 is included in workflow engine 120 on server 114a of Kumar. See Para. [0024], Lines 7 - 8 and Fig. 
(IV) paragraph [0008] of Garg discloses that "the first network state can be configured using a DHCP service to obtain a temporary network address for broadcasting the one or more messages or using a link-local network address assigned to a network interface on the node," but Garg fails to teach or suggest "generating, by the first cluster configuration client, the set of configuration values" as recited in claims 5, 14 and 18.

In view of the above, examiner respectfully submits the following:
As to point I
	Examiner respectfully disagrees with the applicant. In regards to Applicant’s argument that “Kumar does not teach a request to invoke the first workflow operation” Kumar explicitly teaches in at least [0025] “the example task selector 222 accesses the active task tracker 210 to select a first of the tasks to be executed” this reasonably teaches a request to invoke a first workflow operation as after it is determined that the first task is not yet completed and therefore it is requested/selected for execution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “claim 1 also requires that such a request is transmitted "by the first cluster configuration client to the cluster manager." The task selector 222 and the active task tracker 210 are on the same workflow engine 120 of Kumar”) are not recited in the rejected claim. The claim as amended does not explicitly show the argued elements being external to each other in separate locations. Nonetheless, Kumar’s does teach separate elements (Fig. 2, element 222 and 210) in communication for the 

As to point II
	Examiner respectfully disagrees with the Applicant. As shown on Fig. 2 of Kumar, the operations are performed within a SDDC manager within Server 1. The SDDC manager is defined by Kumar as adapted to deploy and configure a management cluster to manage the operation of the virtualized environment which in much the same way is the purpose of the cluster configuration client according to the application’s specification “Each of the cluster configuration clients 120 may be configured to interact with a cluster configuration manager 141 to perform various configuration tasks on the computer cluster 140”. Accordingly, Kumar teaches the argued limitation and therefore the rejection is maintained.

As to point III	
Examiner respectfully disagrees with the Applicant, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “However, workflow selector 206 is included in workflow engine 120 on server 114a of Kumar. See Para. [0024], Lines 7 - 8 and Fig. 2 of Kumar. Kumar cannot teach or suggest "retrieving, by a first cluster configuration client, a workflow session from the cluster manager”) are not recited in the rejected claim. The claim as amended does not explicitly show the argued elements being external to each other in separate 
As to point (IV) 
Examiner respectfully disagree with the Applicant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, Garg reasonably teaches the argued limitation and therefore the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195